Citation Nr: 1115192	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-00 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder. 

2. Entitlement to an initial compensable rating for herpes simplex II. 

3. Entitlement to a higher rating for hyperkeratotic folliculitis of the neck, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION
	
The Veteran served on active duty from March 1975 to June 1997.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. A March 2005 decision denied a petition to reopen service connection for a low back disorder. By this decision, the RO also granted service connection and an initial noncompensable (0 percent) evaluation for herpes  simplex II. The Veteran appealed from the initial assigned disability rating.                See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Also on appeal, from an October 2009 decision, is the denial of an evaluation higher than 10 percent for hyperkeratotic folliculitis of the neck.

Two hearings have been conducted in this case, the first a March 2009 Decision Review Officer (DRO) hearing. Thereafter, in October 2010 the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ). Transcripts of both proceedings are of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearings, the DRO and VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearings. By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent             with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R.                  § 3.103(c)(2) and that the Board can adjudicate the claim before it based on the current record.

It is further noted that during pendency of this case, the RO granted another claim then pending on appeal. Through an October 2010 rating decision, the RO issued a grant of service connection for posttraumatic stress disorder (PTSD). Consequently, this matter is no longer on appeal before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

















REMAND

The Board finds that additional case development is required before issuance of a final decision as to all of the claims presently on appeal.

Regarding first, the Veteran's petition to reopen service connection for a lower back disorder, further action is necessary to apprise him of the specific evidentiary showing that must be met in order to reopen his claim, pursuant to the requirements of the Veterans Claims Assistance Act of 2000 (VCAA). The VCAA, codified at  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

Moreover, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence. In carrying out this notice obligation, VA must consider the basis for the previous denial and then provide an explanation of what evidence would be needed to substantiate the element(s) found insufficient in the previous denial. The Court further held that failure to describe what would constitute "material" evidence,            in particular, in almost all circumstances will have a prejudicial effect upon the adjudication of the claim, and thus, the absence of such information would not be harmless error.

Thus far, the RO has provided to the Veteran October 2004 VCAA notice correspondence which afforded explanation of the general criteria to reopen a previously denied claim. Nonetheless, this notice letter is deficient under Kent, inasmuch as it did not provide a claim-specific definition of "new and material" evidence. The RO's August 1998 rating decision originally denied service connection for a low back disorder for reason that there was no competent evidence establishing a causal nexus between the claimed condition, and the Veteran's military service. It follows that "material" evidence to reopen the claim must present a reasonable possibility of substantiating the element of causal nexus to service, the element of the claim that was unproven. The Veteran must be duly apprised of what constitutes new and material evidence in this case. Consequently, the petition to reopen service connection for a lower back disorder must be remanded for issuance of a supplemental VCAA notice that comports with the   Kent holding.  

Considering next, the Veteran's claims for increased rating for dermatological conditions, the Board is directing that he undergo another VA Compensation and Pension examination on these matters. Pertaining to service-connected herpes simplex II, the Veteran has not undergone any VA examination in recent medical history to provide a comprehensive basis for rating purposes. Meanwhile, he has undergone an August 2009 VA exam for hyperkeratotic folliculitis of the neck,         but indicates still that this disorder has since worsened. He describes obtaining periodic steroid injections, and the spread of this condition to other regions of the skin surface. Given this information from the Veteran, a new examination is necessary to provide a more contemporaneous depiction of symptomatology.     Furthermore, both service-connected disorders at issue may be evaluated through a single VA dermatological examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).








Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran another VCAA letter providing a detailed and case-specific definition of the requirement of "new and material" evidence as it pertains to the Veteran's petition to reopen service connection for a lower back disability, as required by          the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006). The correspondence issued should reflect the fact that "material" evidence to reopen the Veteran's claim may consist of any evidence which tends to establish a causal nexus between the disability claimed, and his military service.

2. The RO/AMC should schedule the Veteran for a VA dermatological examination to determine the current severity of the Veteran's service-connected herpes simplex II, and hypertrophic folliculitis of the neck.     The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.     All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected disabilities under evaluation, in accordance with the rating criteria specified at 38 C.F.R. § 4.118, Diagnostic Code 7806. With regard to service-connected hyperkeratotic folliculitis, the VA examiner is requested to consider the potential likelihood that this condition may have spread to other regions than the neck, and if this is the case, the examiner should confirm that the new areas of symptomatology are themselves part of the underlying service-connected disability.

3. The RO/AMC should then review the claims file.              If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,          11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal, based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)






These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


